      Case 1:17-cv-01898-AJN-JLC Document 180 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                          12/8/20
SOUTHERN DISTRICT OF NEW YORK


  Optima Media Group Limited, et al.,

                       Plaintiffs,
                                                                           17-cv-01898 (AJN)
                –v–
                                                                                 ORDER
  Bloomberg,

                       Defendant.



ALISON J. NATHAN, District Judge:

       Closing argument in this matter is scheduled for December 10, 2020 at 11:00 A.M. via

Zoom. Members of the public may access the audio of the proceeding by dialing 1-703-552-

8058 and entering conference code 416587.



       SO ORDERED.

 Dated: December 8, 2020
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
